Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8-9, 12 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kawana (JP 3868228, machine translation provided), in view of Malhotra (U.S. Patent No. 6,336,963).
	Regarding Claim 1
	Kawana discloses an ink composition for forming an organic semiconductor layer, wherein the ink composition comprises: at least one dye (colorant, [0072]); at least one first auxiliary compound (solvent), wherein the first auxiliary compound is an aromatic nitrile compound, wherein the aromatic nitrile compound (benzonitrile) has about ≥ 1 to about ≤ 3 nitrile groups and a melting point of about ≤ 100o C [0080], wherein the first auxiliary compound is different from the p-type dopant; and wherein the ink composition is a homogeneous solution in which the at least one dye is dissolved by the at least one first auxiliary compound [0081]. The claim “for forming an organic semiconductor layer” containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) MPEP 2114 R-1. The recitation “a melting point of about < 100o C” is only a statement of the inherent properties of the product. The claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01-02.
 	Kawana discloses the at least one dye (colorant) includes one or more of azo dyes, anthraquinone dyes, phthalocyanine dyes, quinoneimine dyes, quinoline dyes, nitro dyes, carbonyl dyes, and methine dyes [0075] but fails to explicitly disclose the at least one dye is “p-type dopant comprising electron withdrawing groups” and “the electron withdrawing groups are fluorine, chlorine, bromine and/or nitrile”.
	Malhotra discloses a similar ink composition, wherein the at least one dye is p-type dopant comprising electron withdrawing groups; and the electron withdrawing groups are fluorine, chlorine, bromine and/or nitrile (Claim 5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawana, as taught by Malhotra. The ordinary artisan would have been motivated to modify Kawana in the above manner for purpose of forming phase change inks comprising ink vehicles (auxiliary compound) in which colorants (dyes) are easily dissolved or dispersed (Col. 9, Lines 33-39 of Malhotra).

	Regarding Claim 8
	Kawana discloses the at least one first auxiliary compound is selected from the group comprising substituted or unsubstituted benzonitrile, alkylbenzonitrile, methylbenzonitrile, ortho-tolunitrile, 
	
	Regarding Claim 9
	The limitation “the molecular mass of the at least one first auxiliary compound is in the range of about ≥ 100 g/mol to about ≤ 500 g/mol” is related to material property. 
Wheeler discloses identi-cal or substantially identical composi-tion. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.

	Regarding Claim 12
	Malhotra discloses the p-type dopant is selected from the group comprising: hexaazatriphenylene substituted with at least four nitrile groups; cyanobenzoquinone-dimethanes and/or cyanobenzoquinone-diimines, which are substituted with at least four electron withdrawing groups selected from the group comprising fluorine, chlorine, bromine and/or nitrile; radialene compounds; tris(1-(pyridin-2-yl)-1H-pyrazol)cobalt(III) tris(hexafluorophosphate); Molybdenum tris-[1,2-bis(trifluoromethyl)ethane-1,2-dithiolene]; C60F48; charge neutral metal amide compounds, which are substituted with at least four electron withdrawing groups selected from the group comprising fluorine, chlorine, bromine and/or nitrile; metal organic complex (Claim 5).

	Regarding Claim 15
	Kawana discloses the ink composition is processed by solution-processing, spin coating, slot die coating and/or inkjet printing [0005, 0115].

Claims 2, 13 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kawana and Malhotra, in view of Cheon (U.S. Patent Pub. No. 2012/0256136) of record.
	Regarding Claim 2
	Kawana as modified by Malhotra discloses Claim 1, wherein the ink composition comprises: at least one p-type dopant comprising electron withdrawing groups, and which is solid at about ≥ 100o C; at least one first auxiliary compound, wherein the first auxiliary compound is an aromatic nitrile compound, wherein the aromatic nitrile compound has about ≥ 1 to about ≤ 3 nitrile groups and a melting point of about ≤ 100o C, wherein the first auxiliary compound is different from the p-type dopant; and wherein the electron withdrawing groups are fluorine, chlorine, bromine and/or nitrile. 
Kawana as modified by Malhotra fails to disclose “at least one organic charge transport material, which is solid at about ≥ 100o C, and wherein the organic charge transport material is different from the p-type dopant”.
	Table 2 of Cheon discloses a similar ink composition, comprising at least one organic charge transport material, which is solid at about ≥ 100o C, and wherein the organic charge transport material is different from the p-type dopant [0028]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawana, as taught by Cheon. The ordinary artisan would have been motivated to modify Kawana in the above manner for purpose of improving inkjet printing performance (Para. 5 of Cheon).
		
	Regarding Claim 13
	Table 2 of Cheon discloses a similar ink composition, wherein the p-type dopant has the following chemical formula (P1) to (P25). 
			
	Regarding Claim 16
	FIG. 1 of Cheon discloses the organic semiconductor layer is arranged in direct contact with the anode (115).

Claims 3-6, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kawana and Malhotra, in view of IHN (U.S. Patent Pub. No. 2017/0077421) of record, in view of Bunbu (U.S. Patent Pub. No. 2016/0075818) of record.
	Regarding Claim 3
	Kawana as modified by Malhotra discloses Claim 1, wherein the ink composition comprises: at least one p-type dopant, having about ≥ 4 atoms and wherein; at least one first auxiliary compound, wherein the first auxiliary compound is an aromatic nitrile compound, wherein the aromatic nitrile compound has about ≥ 1 to about ≤ 3 nitrile groups and a melting point of about ≤ 100o C, wherein the first auxiliary compound is different from the p-type dopant, and the electron withdrawing groups are fluorine, chlorine, bromine and/or nitrile. 
Kawana as modified by Malhotra fails to disclose “the amount of electron withdrawing groups in the sum formula of the at least one p-type dopant is about ≥ 17 atomic percent to about ≤ 90 atomic percent; at least one organic charge transport material, having about ≥ 4 atoms and wherein the amount of electron withdrawing groups in the sum formula of the at least one organic charge transport material is ≥ 0 to about ≤ 17 atomic percent and having a melting point of about ≥ 100o C”.
	IHN discloses a similar ink composition, comprising at least one organic charge transport material, having about ≥ 4 atoms and wherein the amount of electron withdrawing groups in the sum formula of the at least one organic charge transport material is ≥ 0 to about ≤ 17 atomic percent and having a melting point of about ≥ 100o C [0329]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawana, as taught by IHN. The ordinary artisan would have been motivated to modify Kawana in the above manner for purpose of improving performance (Para. 7 of IHN).
Kawana as modified by Malhotra and IHN fails to disclose “the amount of electron withdrawing groups in the sum formula of the at least one p-type dopant is about ≥ 17 atomic percent to about ≤ 90 atomic percent”.
	Bunbu discloses a similar ink composition, wherein the amount of electron withdrawing groups in the sum formula of the at least one p-type dopant is about ≥ 17 atomic percent to about ≤ 90 atomic percent [0040]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawana, as taught by Bunbu. The ordinary artisan would have been motivated to modify Kawana in the above manner for purpose of achieving satisfactory balance (Para. 40 of Bunbu).
	
	Regarding Claim 4
	Bunbu discloses the at least one p-type dopant has about ≥ 3 to about ≤ 100 electron withdrawing groups [0017].

	Regarding Claim 5
	Bunbu discloses the molecular mass of the p-type dopant is in the range of about ≥ 60 g/mol to about ≤ 5000 g/mol [0042].

	Regarding Claim 6
	IHN discloses the ink composition comprises at least two organic charge transport materials, of at least a first organic charge transport material and of at least a second organic charge transport material, wherein the molecular mass of the first organic charge transport material is lower than the molecular mass of the second organic charge transport material [0231].
	
	Regarding Claim 19
	Bunbu discloses the at least one p-type dopant has about ≥ 4 to about ≤ 70 electron withdrawing groups [0017].

	Regarding Claim 20
	Bunbu discloses the at least one p-type dopant has about ≥ 5 to about ≤ 50 electron withdrawing groups [0017].

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Kawana and Malhotra, in view of Gorohmaru (U.S. Patent Pub. No. 2019/0019956) of record
	Regarding Claim 7
	Kawana as modified by Malhotra discloses Claim 1. 
Kawana as modified by Malhotra fails to disclose “the average molecular mass of the first organic charge transport material is in the range of about ≥ 300 g/mol to about ≤ 1500 g/mol the average molecular mass of the second organic charge transport material is in the range of ≥ 600 g/mol to about < 2,000,000”.
	Gorohmaru discloses a similar ink composition, comprising at least a first organic charge transport material and of at least a second organic charge transport material, wherein the average molecular mass of the first organic charge transport material is in the range of about ≥ 300 g/mol to about ≤ 1500 g/mol [0194], the average molecular mass of the second organic charge transport material is in the range of ≥ 600 g/mol to about < 2,000,000 [0176, 0191]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawana, as taught by Gorohmaru. The ordinary artisan would have been motivated to modify Kawana in the above manner for purpose of reducing operating voltage (Para. 1 of Gorohmaru).

Claims 10, 11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kawana and Malhotra, in view of Shin (U.S. Patent No. 2010/0279001) of record
	Regarding Claim 10
	Kawana as modified by Malhotra discloses Claim 1. 
Kawana as modified by Malhotra fails to disclose “the ink composition comprises in addition at least one second auxiliary compound, which is liquid at about 23o C, and wherein the at least one second auxiliary compound has a chemical structure that is different from the first auxiliary compound and is different from the p-type dopant”.
	Shin discloses a similar ink composition, wherein the ink composition comprises in addition at least one second auxiliary compound, which is liquid at about 23o C, and wherein the at least one second auxiliary compound has a chemical structure that is different from the first auxiliary compound and is different from the p-type dopant (Claim 4). The limitation “liquid at about 23o C” is related to material property. Shin discloses identi-cal or substantially identical composi-tion. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawana, as taught by Shin. The ordinary artisan would have been motivated to modify Kawana in the above manner for purpose of improving the quality of inks (Col. 1, Lines 6-8 of Shin).
		
	Regarding Claim 11
	Claim 4 of Shin discloses the at least one second auxiliary compound is selected from the group comprising: an alkane compound, such as nonane, decane, undecane, or dodecane; an aliphatic alcohol compound, such as hexanol, heptanol, octanol, nonyl alcohol, or decyl alcohol; an aliphatic ether compound, such as dibutyl ether, dipentyl ether, diethylene glycol dimethyl ether, diethylene glycol ethyl methyl ether, diethylene glycol isopropyl methyl ether, diethylene glycol diethyl ether, diethylene glycol butyl methyl ether, diethylene glycol dibutyl ether, dipropylene glycol dimethyl ether, dipropylene glycol methyl propyl ether, triethylene glycol dimethyl ether, triethylene glycol ethyl methyl ether, triethylene glycol butyl methyl ether, tripropylene glycol dimethyl ether, or tetraethylene glycol dimethyl ether; an aliphatic nitrile compound such as acetonitrile, propionitrile, or butyronitrile; an aromatic hydrocarbon compound, such as 1,3-diisopropylbenzene, 1,4-diisopropylbenzene, triisopropylbenzene, pentylbenzene, hexylbenzene, cyclohexylbenzene, heptylbenzene, octylbenzene, or nonylbenzene 3-phenoxy toluene, 2-isopropyl naphthalene, dibenzyl ether, isopropyl biphenyl, or bis dimethyl phenyl ethane; a fluorinated hydrocarbon compound, such as hydro-fluoro ethers or methoxy-nonafluorobutane. 
	
	Regarding Claim 18
	The limitation “the second auxiliary compound has a boiling point at atmospheric pressure which is ≥ 50o C and ≤ 350o C” is related to material property. Shin discloses identi-cal or substantially identical composi-tion. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01. 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Kawana and Malhotra, in view of Wheeler (U.S. Patent Pub. No. 2013/0285007) of record
	Regarding Claim 17
	Kawana as modified by Malhotra discloses Claim 15. 
Kawana as modified by Malhotra fails to disclose “the method comprises the steps, forming a layer of an ink composition by solution-processing in a pixel cell of an organic electronic device, in an organic light-emitting diode pixel bank or in a solar cell pixel-bank, and allowing the auxiliary compounds from the ink composition to evaporate, whereby the organic semiconductor layer is formed”.
	Wheeler discloses a similar method, comprising the steps, forming a layer of an ink composition by solution-processing in a pixel cell of an organic electronic device, in an organic light-emitting diode pixel bank or in a solar cell pixel-bank, and allowing the auxiliary compounds from the ink composition to evaporate, whereby the organic semiconductor layer is formed [0011].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawana, as taught by Wheeler. The ordinary artisan would have been motivated to modify Kawana in the above manner for purpose of various applications (Para. 11 of Wheeler).

Claim Objection
Claim 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892